14 So. 3d 1154 (2009)
Lazaro Ivan PONCE-LOPEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1764.
District Court of Appeal of Florida, Third District.
June 17, 2009.
Rehearing Denied July 31, 2009.
Samek and Besser and Lawrence E. Besser, Miami, for appellant.
Bill McCollum, Attorney General, and Rolando A. Soler, Assistant Attorney General, for appellee.
Before COPE and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
COPE, J.
This is an appeal of a conviction for the offense of trafficking in cannabis. Lazaro Ivan Ponce-Lopez entered a guilty plea, reserving the right to appeal the denial of his motion to suppress evidence.
The Miami-Dade County Police Department received an anonymous tip that marijuana was being grown in the residence of defendant-appellant Ponce-Lopez. Detectives went to the residence and observed an abandoned car in the driveway. One detective saw windows with the blinds closed and heard an air conditioner unit *1155 that was continuously running without cycling off.
The detectives went up the sidewalk to the front door with a drug detection dog. The dog did not alert. The detectives and the dog began to walk back down the sidewalk toward the street. They passed near the garage door. The dog alerted, pulling the detectives from the sidewalk toward the garage door. At the garage door, the dog alerted to contraband. At that point, one of the detectives could smell the odor of live marijuana plants coming from the garage. A search warrant was obtained and the officers found marijuana and equipment for the growing of marijuana.
We affirm the denial of the motion to suppress evidence on authority of State v. Jardines, 9 So. 3d 1 (Fla. 3d DCA 2008), jurisdiction accepted, 3 So. 3d 1246 (Fla. 2009).
Affirmed.